Citation Nr: 1624972	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  13-03 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for chronic fatigue syndrome (CFS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from August 1988 to August 1992, to include service in Southwest Asia during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been added to the record.

In March 2015, the Board issued a decision which, in pertinent part, denied the Veteran's claims of entitlement to service connection for migraine headaches and for CFS.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Court issued an Order that granted a Joint Motion of the Parties to vacate the Board's decision as to these two issues.

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning the issue of entitlement to special monthly compensation based on aid and attendance/housebound, as shown in the electronic claims file (VBMS). Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO      has fully acknowledged the NOD and is currently in the process of adjudicating       the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time,     and the issue of entitlement to special monthly compensation based on aid and attendance/housebound will be the subject of a later Board decision, if ultimately necessary.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for migraine headaches and for CFS.  She contends that these disabilities began during or are related to her military service.  She attributes these conditions to her inservice duties, which included burning feces, and being stationed in the Persian Gulf.

Although the Veteran testified that about a year after her service she started having migraines, a November 2007 private treatment report noted the Veteran stated she has had migraines "for about three years."  In an October 2010 private medical report, the Veteran indicated she was not able to work due to her migraine headaches.  The onset date of her problems was listed as 2002 or 2003.

The February 2016 Joint Motion, the parties determined that the examination relied on by the Board to deny the migraine headache claim did not contain adequate rationale for the negative nexus opinion.  The Board notes that subsequent to the Board's 2015 decision, the Veteran has alleged other theories of entitlement for her migraine headaches, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  A VA examination was conducted in July 2015, wherein the examiner opined the Veteran's migraine headaches were not caused by her PTSD.  It does not appear than an opinion concerning aggravation was obtained.  Accordingly, an additional opinion on the headache claim is warranted.

As for her CFS claim, an October 2010 private treatment report from a psychologist noted CFS in the medical history portion of the examination.  Although the basis  for such statement was not provided, the Board concludes a VA examination to determine whether the Veteran actually suffers from CFS is warranted.



Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated her for migraine headaches and for CFS during the course of this appeal.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should  be notified of such.  

2.  After completion of the foregoing, schedule the Veteran for an examination to address her claim for service connection for migraine headaches.  The Veteran's electronic claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests     and studies must be accomplished.  

Following review of the claims file and examination of the Veteran, the examiner should identify the type of headache disability the Veteran suffers from.  Thereafter, the examiner should respond to the following:

a. Is it at least as likely as not (a probability of 50 percent of greater) that the Veteran's current headache disorder arose in service or is otherwise etiologically related    to the Veteran's service, including environmental exposures such as burning feces in the Persian Gulf?  In rendering this opinion, the examiner should address the complaints of headaches in service in March and November 1989, and provide an opinion as to the etiology of the Veteran's post-service headaches.

b. If there is no diagnosable headache disability, are the Veteran's headache complaints at least as likely as  not an undiagnosed illness associated with her Persian Gulf service? 

c. If the Veteran's headache disorder is not etiologically related to her military service, has the headache disorder been permanently worsened beyond normal progression (versus temporary exacerbations of symptoms) by the Veteran's service-connected PTSD?  If so, the examiner should attempt to quantify the degree of worsening beyond the baseline level of headaches that is due to the PTSD.

d. A rationale for all opinions expressed should be provided.  

3.  Schedule the Veteran for an examination to address her claim for service connection for chronic fatigue syndrome.  The Veteran's electronic claims file must   be made available to and reviewed by the examiner.    All indicated tests should   be conducted, and the results reported.  

Based on the clinical examination and a review of the evidence of record (including the October 8, 2010 private treatment report noting a history of CFS), the examiner must respond to the following:

a.  Does the Veteran meet the diagnostic criteria for chronic fatigue syndrome?  Please explain why or why not. 

b.  If the Veteran does not meet the diagnostic criteria for chronic fatigue syndrome, are her claimed fatigue symptoms associated with a known clinical diagnosis?  If so, please specify the diagnosis(es). 

c.  If fatigue is not associated with a known clinical diagnosis, does she have objective signs and symptoms of fatigue that represent an undiagnosed illness related to the Veteran's service in the Persian Gulf? 

d.  A complete rationale for all opinions must be provided.  

4.  After undertaking the development above and     any additional development deemed necessary, the claims on appeal must be adjudicated.  If the benefits sought remain denied, a supplemental statement of   the case must be provided to the Veteran and her representative.  After they have been afforded an appropriate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




